Case: 4:18-cr-00975-CDP Doc. #: 398 Filed: 03/29/21 Page: 1 of 1 PageID #: 1967




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
         Plaintiff( s),                            )
                                                   )
   V.                                              )         No. 4:18-CR-00975-CDP
                                                   )
DUSTIN BOONE, et al.,                              )
                                                   )
         Defendant(s).                             )
                                                   )

                                      EXHIBIT RECEIPT
        I have this date received all exhibits received in evidence, and shall retain said exhibits

until the time for filing a Notice of Appeal has expired.




Date
